PER CURIAM
Husband appeals from a decree of dissolution. He contests the award of permanent spousal support, the division of property and the award of attorney fees.1 We affirm in all respects except the award of permanent spousal support.
The parties were married in September, 1964, and separated in 1982. Wife, age 38, has been a diabetic since the age of 12 or 13. Her diabetes, however, is not disabling at this time and does not materially diminish her ability to earn a living. The trial court awarded her about 60 percent of the marital assets. Because she is in relatively good health at this time, is still young and has been awarded the long half of the marital assets, permanent spousal support should not have been awarded. Accordingly, we modify the decree to terminate spousal support six years after the date of the original decree.
Decree modified to terminate spousal support six years from date of the original decree; otherwise affirmed. No costs to either party.

 Husband also claims that the trial court erred in finding that his earning potential exceeds that of wife. No such finding is contained in the decree, and there are no separate findings of fact in the record. The record does show, however, that husband’s present earnings are nearly twice those of wife and that he has had more education and working experience than wife. The claim of error borders on the frivolous.